          Case 6:17-cv-00801-MC            Document 46         Filed 05/31/19   Page 1 of 4




Peter M.K. Frost (OSB #911843)
Western Environmental Law Center
1216 Lincoln Street
Eugene, Oregon 97401
Tel: 541-359-3238
Email: frost@westernlaw.org

Andrew M. Hawley (OSB #091138)
Western Environmental Law Center
5703 39th Avenue, N.E.
Seattle, Washington 98105
Tel: 206-487-7250
Email: hawley@westernlaw.org

Attorneys for Plaintiffs


                                 UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON

                                          EUGENE DIVISION



 WILLAMETTE RIVERKEEPER, et al.,                             Case No.: 6:17-cv-00801-MC

        Plaintiffs,                                          STIPULATED VOLUNTARY
                                                             DISMISSAL
        vs.

 U.S. ARMY CORPS OF ENGINEERS, et al.,

        Defendants.




                                                                                              1
Stipulated Voluntary Dismissal, Case No.: 6:17-cv-00801-MC
          Case 6:17-cv-00801-MC            Document 46       Filed 05/31/19    Page 2 of 4




        The following stipulation (“Stipulation”) is entered into by and between Plaintiffs

Willamette Riverkeeper and Conservation Angler (“Plaintiffs”) and Defendants the United States

Army Corps of Engineers and Colonel Aaron Dorf, in his official capacity as Commander and

District Engineer of the United States Army Corps of Engineers, Portland District

(“Defendants”):

      WHEREAS, Plaintiffs filed their Second Amended Complaint for Declaratory and

Injunctive Relief in this action on June 20, 2018, alleging four claims for relief under the

Endangered Species Act (“ESA”). ECF No. 30 at ¶¶ 47-50.

      WHEREAS, the first claim alleges that the Corps unlawfully failed to reinitiate

consultation with the National Marine Fisheries Service (“NMFS”) under Section 7(a) of the

ESA as to effects of the Corps funding the summer steelhead and rainbow trout hatchery

programs in the North and South Santiam River basins in Oregon on winter steelhead and winter

steelhead critical habitat. Id. at ¶ 48. On April 9, 2018, the Corps reinitiated consultation with

NMFS to evaluate the effects of the continued operation of the Willamette Valley Project,

including the effects of the summer steelhead and rainbow trout hatchery programs in the North

and South Santiam River basins. The reinitiated consultation on the effects of the hatchery

programs in the North and South Santiam River basins was completed when NMFS issued a

biological opinion to the Corps on May 17, 2019.

      WHEREAS, the second claim alleges that the Corps made an irreversible or irretrievable

commitment of resources in violation of Section 7(d) of the ESA by authorizing, funding, or

facilitating the production and release of summer steelhead in the North and South Santiam River

basins before completing the consultation on the hatchery programs. Id. at ¶ 49. The Corps

ceased funding the production and release of hatchery summer steelhead in the South and North

                                                                                                     2
Stipulated Voluntary Dismissal, Case No.: 6:17-cv-00801-MC
          Case 6:17-cv-00801-MC            Document 46       Filed 05/31/19   Page 3 of 4




Santiam River basins in 2017 and 2018, respectively. Additionally, the Corps issued a

determination that its continued operation and maintenance of the Willamette Valley Project,

including the hatchery program, would not violate Sections 7(a) or 7(d) of the ESA.

        WHEREAS, the third claim alleges that the Corps has caused jeopardy to winter

steelhead in violation of Section 7(a) of the ESA, because the agency did not submit a proposed

hatchery and genetic management plan (“HGMP”) for summer steelhead to NMFS in accordance

with a reasonable and prudent alternative in the 2008 biological opinion. Id. at ¶ 47. The Corps

and other entities submitted summer steelhead and rainbow trout HGMPs to NMFS on June 14,

2018 and October 29, 2018, respectively. NMFS approved those HGMPs on May 21, 2019 and

issued an ESA Section 4(d) letter for the Upper Willamette River spring Chinook salmon

hatchery programs to the Corps and Oregon Department of Fish and Wildlife. The approved

HGMP states: “The [Corps] does not fund summer steelhead production in the North or South

Santiam Basin.”

      WHEREAS, the final claim alleges that the Corps has unlawfully caused take of winter

steelhead and spring Chinook salmon via the release of hatchery rainbow trout. Id. at ¶ 50.

Defendants deny these allegations.

      Given the developments in this case since its inception, Plaintiffs and Defendants hereby

stipulate as follows1:




1
 The parties recently agreed to file a joint status report proposing next steps for the case within
10 days of NMFS making its final determinations. Joint Status Report and Stipulation to Stay
Case, ECF No. 45. Because the parties have agreed that all of Plaintiffs’ claims should be
dismissed and are filing this stipulation of voluntary dismissal, the parties will not submit
another joint status report to the Court.
                                                                                                      3
Stipulated Voluntary Dismissal, Case No.: 6:17-cv-00801-MC
          Case 6:17-cv-00801-MC            Document 46       Filed 05/31/19    Page 4 of 4




        1.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties hereby

stipulate to the voluntary dismissal of all claims in Plaintiffs’ Second Amended Complaint for

Declaratory and Injunctive Relief. This dismissal shall be with prejudice.

        2.      Plaintiffs reserve their right to file a motion with the Court seeking attorneys’ fees

and costs pursuant to Section 11 of the ESA. Plaintiffs will separately file a motion with the

Court requesting an extension of the time period set forth in Local Rule 54-1 from 14 days from

the entry of judgment to 60 days from the entry of judgment, to pursue a settlement on attorneys’

fees and costs. Defendants do not oppose such a motion.

        3.      This Stipulation does not represent an admission by any party to any fact, claim,

or defense at issue in this lawsuit. This Stipulation has no precedential value.

        4.      The undersigned representatives of each party certify that they are fully

authorized by the party or parties they represent to agree to the terms and conditions of this

Stipulation and do hereby agree to the terms herein.

        Date: May 31, 2019.                       Respectfully submitted,

                                                  /s/ Peter M.K. Frost
                                                  Peter M.K. Frost (OSB #911843)
                                                  Andrew M. Hawley (OSB #091138)
                                                  Attorneys for Plaintiffs

                                                   /s/ Kaitlyn Poirier
                                                  Kaitlyn Poirier, Trial Attorney
                                                  Wildlife & Marine Resources Section
                                                  Environment & Natural Resources Division
                                                  United States Department of Justice
                                                  P.O. Box 7611, Ben Franklin Station
                                                  Washington, D.C. 20044-7611
                                                  (202) 307-6623 (phone)
                                                  kaitlyn.poirier@usdoj.gov

                                                  Attorney for Defendants


                                                                                                     4
Stipulated Voluntary Dismissal, Case No.: 6:17-cv-00801-MC
